DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-12 are pending. Claims 1, 5, and 6 are independent.
	

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered, the examiner’s reply is the following:
Regarding the objection to claim 6 for minor informalities, the objection is withdrawn in view of applicant’s amendments.
Regarding the indication that claims 1 and 5-12 would be interpreted under 35 USC 112(f), applicant has requested that the interpretation be reconsidered in light of the amendments and arguments presented. The examiner finds applicants position persuasive that the claims no longer require interpretation under 35 USC 112(f) and hereby withdraws the previous claim interpretation.
Regarding the rejection of the claims under 35 USC 103, the examiner respectfully disagrees and will maintain the rejection. Applicant’s arguments are directed to the amended claim language and the Takagaki reference. Applicant summarizes Takagaki and alleges patentable distinctions between Takagaki and the claim language “the CPU configured to receive specification of a position, which is on the three-dimensional coordinate system and input by the user, of an objection being different from the structure, and to recognize an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user.” Response at 10-11. Applicant argues that Takagaki does not teach or suggest that “the CPU [is] 
The examiner respectfully disagrees. Takagaki teaches and suggests to one of ordinary skill in the art that computer aided design (CAD) may include creating an integrated system for buildings, structures and equipment so that the CAD system may check for compatibility and interference among the various components. (see Takagaki, [0038, 0047, 0056]). Applicant uses Fig. 6 of Takagaki to make the argument that Takagaki only teaches 2D coordinates. However, this is too narrow of a reading of Takagaki. While Fig. 6 only shows 2D coordinates, Takagaki makes clear that it teaches 3D data as well. In [0117], Takagaki states “[a]s shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.” Takagaki also teaches “[a] method of making said equipment 3-D data by means of a personal computer is performed in the following manner, for example.” (see [0121]). Takagaki then proceeds to discuss user inputs and states in [0128] that “equipment 3-D data is made at a specified location. This data is linked with DB-CAD (building) 1a.” Thus, Takagaki teaches and suggests that 3D space is part of the 
The rejection is maintained and adjusted to address the amended claim language.

Claim Objections
Claims 1 and 5-12 are objected to because of the following informalities:  Please define the acronyms “CAD” and “CPU” the first time they are used.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al., US Patent Application Publication No. 2004/0145614 (corresponds to IDS submission dated 3/8/2018 for JP2003-141191A) in view of Reghetti et al., US Patent Application Publication No. 2010/0223032.
Claim 1. Takagaki discloses: A design assistance system which assists design of a structure composed of a combination of plurality of members with CAD (Takagaki , see generally Abstract describing method and system for integrating and collating disparate pieces of design information; [0002] “The present invention relates to an integrated building production information system capable of making the work solution of a design department and an execution department” better for integrating construction activities), the design assistance system comprising:
a CPU configured to recognize member existence areas which are respective existence areas of the plurality of members on a three-dimensional coordinate system (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-0098] describing exemplary details of the areas of the buildings in design and the members (i.e., column, beams, walls, openings, slabs, etc.) that are input to the CAD model and databases; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies the coordinates of the points” Examiner’s Note (EN): the elements in the building and structural CAD systems such as column, beams, walls, openings, slabs, etc. are construed as member existence areas) in accordance with an input by a user (Takagaki , Fig. 1 see the 
the CPU configured to receive specification of a position which is on the three-dimensional coordinate system and input by the user, of an object being different from the structure, and to recognize an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users (i.e., keyboards, mice, etc.), Fig. 5 illustrating links between CAD systems for information relating to positions used for relating the data in the systems, [0112] “it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted. Each system outputs all information of center (symbols, and the coordinates of the starting point and end point).”; [0119] “Concretely, as the linkage of equipment 3-D information to building (DB-CAD (equipment) 3a[Wingdings font/0xE0]DB-CAD (building) 1a), from a synthetic drawing made by DB-CAD ( equipment) 3a, the system writes out information including the sizes, coordinates, file names, file paths, figure numbers (ID) and the like of lighting fittings, air conditioning instruments, positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: This discloses that the member and object recognizing units in the computer systems use coordinate systems to relate the elements positions.);
the CPU configured to determine presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , Fig. 5 “3-D interference information”; [0129] “the linkage of interference information with equipment (DB-CAD (building) 1a DB-CAD (equipment) 3a), DB-CAD (building) 1a makes it possible to check the interference of equipment members taken in through the 3-D linkage with building members such as columns, beams, walls, ceilings and the like for each region.”); and
the CPU configured to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other (Takagaki , [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as 
While Takagaki  discloses an integrated CAD system that lays out the members of the design and equipment so that possible interference can be easily displayed and identified,  Takagaki  does not explicitly disclose wherein the CPU is configured to recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system.
Reghetti teaches wherein the CPU is configured to recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area (Reghetti, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, Fig. 17 “Display Options”, Fig. 18 illustrating a display of the interference as conflict bubbles; [0161] “The resolution of conflicts is also significantly improved through the use of reflections of conflicted elements and resolution bubbles. A reflection can take two forms. One is an exact translucent/transparent replica of an object that is created upon the initial movement of the object during the conflict resolution process and allows the user to view the affect of any proposed change.”; [0168] “Targeting screen 360 reports the specific conflict dimensionally and offers a resolution coordinate, including any user specified clearance amount, and as noted works in conjunction with "target" 364 and a number of colored arrows 366 to indicate the point of conflict, the resolution, and the current conflicted element's location.”).
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more 

Claim 5. A non-transitory computer readable medium storing a program (Takagaki, see generally Abstract describing software based method and system for integrating and collating disparate pieces of design information; [0002] “The present invention relates to an integrated building production information system capable of making the work solution of a design department and an execution department” better for integrating construction activities), the program causing a computer:
to recognize member existence areas which are respective existence areas of plurality of members composing a structure on a three-dimensional coordinate system in accordance with an input by a user (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-0098] describing exemplary details of the areas of the buildings in design and the members (i.e., column, beams, walls, openings, slabs, etc.) that are input to the CAD model and databases; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies the coordinates of the points” EN: the elements in the building and structural CAD systems such as column, beams, walls, openings, 
to receive specification of a position, which is on the three-dimensional coordinate system and input by the user, of an object being different from the structure, and to recognize an object existence area which is an existence area of the object the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users (i.e., keyboards, mice, etc.), Fig. 5 illustrating links between CAD systems for information relating to positions used for relating the data in the systems, [0112] “it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted. Each system outputs all information of center (symbols, and the coordinates of the starting point and end point).”; [0119] “Concretely, as the linkage of equipment 3-D information to building (DB-CAD (equipment) 3a[Wingdings font/0xE0]DB-CAD (building) 1a), from a synthetic drawing made by DB-CAD ( equipment) 3a, the system writes out information including the sizes, coordinates, file names, 
to determine presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , [0117] “As shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.”);
to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other (Takagaki , Fig. 1 see computers with display as the outputs; [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as the warning unit indicating the member and object interference on the output unit that is the screen or display in Takagaki.).
While Takagaki  discloses an integrated CAD system that lays out the members of the design and equipment so that possible interference can be easily displayed and identified,  
Reghetti teaches recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to accommodate insulation, framing materials or anything else, thereby providing a very practical end result.” EN: illustrating an object and member where a new non-interference position is shown corresponds to a guide position. The added clearance distance is construed as teaching and suggesting that the candidate position may be on the outside of the 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

Claim 6. A design assistance method implemented by a computer (Takagaki , see generally Abstract describing software based method and system for integrating and collating 
recognizing member existence areas which are respective existence areas of plurality of members composing a structure on a three-dimensional coordinate system in accordance with an input by a user (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-0098] describing exemplary details of the areas of the buildings in design and the members (i.e., column, beams, walls, openings, slabs, etc.) that are input to the CAD model and databases; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies the coordinates of the points” EN: the elements in the building and structural CAD systems such as column, beams, walls, openings, slabs, etc. are construed as member existence areas; Fig. 1 see the computers with input units for users (i.e., keyboards, mice, etc.); [0122-0127] detailing user inputs to the system; [0133] user inputs; [0185] “A procedure of linkage of "equipment---+structure" outputs data of a skeleton penetrating region such as a piping, duct and the like inputted by a person in charge of equipment using equipment DB-CAD. In these data there are described positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes 
receiving specification of a position, which is on the three-dimensional coordinate system and input by the user, of an object being different from the structure, and recognizing an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users (i.e., keyboards, mice, etc.), Fig. 5 illustrating links between CAD systems for information relating to positions used for relating the data in the systems, [0112] “it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted. Each system outputs all information of center (symbols, and the coordinates of the starting point and end point).”; [0119] “Concretely, as the linkage of equipment 3-D information to building (DB-CAD (equipment) 3a[Wingdings font/0xE0]DB-CAD (building) 1a), from a synthetic drawing made by DB-CAD ( equipment) 3a, the system writes out information including the sizes, coordinates, file names, file paths, figure numbers (ID) and the like of lighting fittings, air conditioning instruments, sanitary instruments, piping and ducts to an equipment 3-D database”; see [0121-0127]  for exemplary user input; EN: Additionally, in Fig. 5 the interference information between the Building and Equipment CAD DB is noted to be 3D. To a person of ordinary skill in the art the data would need to be input by a user into the databases and because it explicitly includes 3D data, it must also include coordinates that 
determining presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , [0117] “As shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.”; [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details);
causing an output device to output information indicating that at least one of the members and the object interfere with each other to, provided that the at least one of the members and the object have been determined to interfere with each other (Takagaki , Fig. 1 see computers with display as the outputs; [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as the output unit indicating the member and object interference on the output unit that is the screen or display in Takagaki.).

Reghetti teaches recognizing a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and causing an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to accommodate insulation, framing materials or anything else, thereby providing a very practical end result.” EN: illustrating an object and member 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

wherein the CPU is configured to recognize the member existence areas in accordance with information including a position of one of the members or a position of an assembled product composed of the plurality of members which has been specified by the user (Takagaki, see for example [0109-0110] describing how the system processes data by using attributes so that the system can recognize the data as being a column, beam or other object; [0112] “ it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted.”; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies the coordinates of the points” [0133] user inputs; [0185] “A procedure of linkage of "equipment---+structure" outputs data of a skeleton penetrating region such as a piping, duct and the like inputted by a person in charge of equipment using equipment DB-CAD. In these data there are described positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: Thus, Takagaki teaches and suggests that user input to create and use the database information is required. The elements in the building and structural CAD systems such as column, beams, walls, openings, slabs, etc. are construed as member existence areas that are recognized by the system using positional data so that the members are identified.).


Reghetti teaches wherein the CPU is configured to recognize the guide position based on a parameter related to the guide position input by the user (Reghetti, Fig. 17 “Alert Resolution Proposal Manager” enables user input to the guide criteria for positions; [0082] “FIG. 1 is a screen shot representing a main dialog box 10, which provides a simple interface for performing the main tasks of the invention.”; [0154] “FIG. 15 shows a portion of a building design including column 300, beams 302, 304 and 306, HVAC duct 308, pipe 310 and wiring cable tray 312, as well as a set of alert bubbles. The alert bubbles illustrate the various stages of the conflict resolution process for a number of different objects depicted in FIG. 15.”; [0158] “If both an alert bubble and a resolution bubble are sent, such as alert bubble 320 and resolution bubble 322 of FIG. 15, the alert bubble is placed at the point of conflict and the resolution is placed at the point of proposed resolution, with a line drawn between the two that includes the x-, y-, z-coordinates for the resolution distance.”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution.” EN: Reghetti, modifying the system of Takagaki, teaches and suggests that the interference identification is improved by the teachings of Reghetti to include user interfaces to proposed resolutions to interference or conflict that is construed as teaching providing parameters related to the guide.).


Claim 10. Modified Takagaki teaches the design assistance system according to claim 1, wherein the CPU is configured to recognize an arrangement position of the member, in which absence of the interference between the member and the object is determined by the CPU, as the guide position (Takagi, [0204] “In order to check the interference of a structural member with a building member, the operator selects "Link/Structure DB link/Interference check" of the menu bar, selects a member to be checked and presses the "Interference check" button”; [0209] “In order to realize the linkage of data among three different DB-CAD's including DB-CAD (building) 1a, DBCAD (structure) 2a and DB-CAD (equipment) 3a, it is necessary to store compatible information, where the superposition of plans by two-dimensional CAD software, the superposition of plan sections and elevation sections at a predetermined position by three-dimensional CAD software, which superposition has been performed up to now, and 

Claim 11. Modified Takagaki teaches the design assistance system according to claim 1. Takagaki does not explicitly disclose wherein the CPU is configured to recognize a position of the member for surrounding the object as the guide position.
Reghetti teaches wherein the CPU is configured to recognize a position of the member for surrounding the object as the guide position (Reghetti, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0149] “To visually highlight each conflict, an area surrounding the conflict would be surrounded by a three-dimensional translucent alert bubble element that would permit a clear view of the obstructed situation, while drawing attention to the conflict.”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. Using graphical elements such as the alert bubbles and colors for assisting the designer is well-known as taught by Reghetti. Adapting the guide areas as needed for designer to be able to easily view and understand the guide proposals for conflict resolution is something one of ordinary skill in the art would readily implement. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

Claim 12. Modified Takagaki teaches the design assistance system according to claim 1. Takagaki does not explicitly disclose, wherein the CPU is configured to recognize a position of 
Reghetti teaches wherein the CPU is configured to recognize a position of the member, for sticking the member to the object to arrange the member, as the guide position (Reghetti, [0162] “When an object or element is moved using the controls of the targeting screen 360 in an effort to resolve a conflict, an exact, real-time, transparent replica or "reflection" of the conflicted element is displayed. For example, as illustrated in FIG. 15, when the HVAC duct 308 and pipe 310 are moved down in order to avoid the conflict with beam 302, a duct reflection 318 and pipe reflection 320 are created. Since pipe reflection 320 would create a new conflict with cable tray 312, pipe 310 will need to be moved further (perhaps below the cable tray 312) to completely clear the conflict using this form of reflection.” EN: The position of the member and object that may interfere is based on the design necessities and as it is reflected the Reghetti system would arrange the member based on the position of the member and object.).
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. Using graphical elements such as the alert bubbles and colors for assisting the designer is well-known as taught by Reghetti. Adapting the guide areas as needed for designer to be able to easily view and understand the guide proposals for conflict resolution is something one of ordinary skill in the art would readily implement. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al., US Patent Application Publication No. 2004/0145614 (corresponds to IDS submission dated 3/8/2018 for JP2003-141191A) in view of Reghetti et al., US Patent Application Publication No. 2010/0223032 and further in view of Steffey et al., US Patent Application Publication No. 2002/0170192.
Claim 8. Modified Takagaki teaches the design assistance system according to claim 1, including wherein the CPU is configured to create structure data, which is CAD data of the structure (Takagaki, see for example Figs. 2, 5 item 2a Structure DB-CAD as the order placing unit for creating structure data; see for example [0059] “a personal computer-based three-dimensional CAD having an object function (programmed so that an object drawn on a piece of CAD software behaves having an attribute being its own property within the CAD software) and has such attributes as the specifications, dimensions, quantities, heights (position information) and the like” EN: the structure DB-CAD includes quantities and other properties of the structure data.), and order placement data including a structure ID for identifying the structure based on information of the plurality of members ([0094] “when a model corresponding to each stage of design has been made, at the same time it is possible to grasp a floor area, finished areas of a wall, ceiling and the like, and the quantity of parts and further rough estimation and the like.” EN: the quantity of parts and the attributes identify the structure based on the members).

Steffey teaches the order placement data including a user ID for identifying the user (Steffey, [0067] “a user may determine whether to save the tool kit for future access. If not, flow follows to step 716. Otherwise, in step 714, the tool kit is saved. Also, access may be restricted. Such access may be by a user, such as an operator or other person authorized to access the tool kit. FIG. 22 depicts an exemplary tool kit screen including an exemplary list of basic tools, along with corresponding graphical images of the basic tools. As evident in FIG. 22, the basic tools are arranged in a user-defined order to perform inspection of a part. The user may assign a name and save the tool kit. In one embodiment, the tool kit may be saved to a file folder wherein later access is controlled. For example, an operator login option may control access to a tool kit based on a user's profile.” EN: user identification and control are well-known features in the computer arts and are routinely used in multi-user situations for control, identification and permissions.)
Takagaki, Reghetti and Steffey are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki, Reghetti and Steffey to include user identification as part of the design assistance system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because tracking users for license rights, access control and identity are basic features in computer CAD systems as taught by Steffey ([0070]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129